                                  Case 02-83138                Doc 8878             Filed 01/14/21              Page 1 of 13
                                                              United States Bankruptcy Court
                                                              Middle District of North Carolina
In re:                                                                                                                  Case No. 02-83138-cra
E-Z Serve Convenience Stores, Inc.                                                                                      Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0418-1                                                   User: admin                                                                 Page 1 of 12
Date Rcvd: Jan 12, 2021                                                Form ID: 161                                                               Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 14, 2021:
Recip ID                 Recipient Name and Address
                       + David H. Munroe, 2127 Mollys Way Dr., San Antonio, TX 78232-5464
                       + U.S. Attorney's Office - MDNC, 101 S. Edgeworth Street, 4th Floor, Greensboro, NC 27401-6045
1090794                + DAVID H. MUNROE, 1006 DOUBLE SPRING CT, APEX, NC 27502-4967

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 14, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 12, 2021 at the address(es) listed
below:
Name                               Email Address
Alan D. McInnes
                                   on behalf of Creditor Del-Ran-O amcinnes@kilpatricktownsend.com ktriebel@kilpatricktownsend.com

Alan D. McInnes
                                   on behalf of Creditor Owen F. Kyser Sr. amcinnes@kilpatricktownsend.com, ktriebel@kilpatricktownsend.com

Alan D. McInnes
                                   on behalf of Creditor J. Harold Chastain Country Partners J. Harold Chastain, Trustee; Owen F. Kyser, Trustee; Chastain
                                   Valdosta Partners amcinnes@kilpatricktownsend.com, ktriebel@kilpatricktownsend.com

Alan D. McInnes
                                   on behalf of Creditor Moses Johnson amcinnes@kilpatricktownsend.com ktriebel@kilpatricktownsend.com

Amos U. Priester, IV
                                   on behalf of Creditor The Thomas Willingham Wood Estate apriester@smithlaw.com
                          Case 02-83138             Doc 8878           Filed 01/14/21            Page 2 of 13
District/off: 0418-1                                       User: admin                                                            Page 2 of 12
Date Rcvd: Jan 12, 2021                                    Form ID: 161                                                          Total Noticed: 3
                          aosterhout@smithlaw.com;kbarden@smithlaw.com

Amy Pritchard Williams
                          on behalf of Creditor Coca-Cola Bottling Co amy.williams@troutmansanders.com, meredith.haggerty@troutman.com

Brian Richard Anderson
                          on behalf of Interested Party Kenneth E. Storey branderson@foxrothschild.com pwilliams@foxrothschild.com

Byron L. Saintsing
                          on behalf of Creditor S & ME Inc. bsaintsing@smithdebnamlaw.com

Byron L. Saintsing
                          on behalf of Creditor Finova Capital Corporation bsaintsing@smithdebnamlaw.com

Byron L. Saintsing
                          on behalf of Plaintiff S&ME Inc. bsaintsing@smithdebnamlaw.com

Byron L. Saintsing
                          on behalf of Creditor Motiva Enterprises LLC bsaintsing@smithdebnamlaw.com

Byron L. Saintsing
                          on behalf of Plaintiff S&SME INC. bsaintsing@smithdebnamlaw.com

Byron L. Saintsing
                          on behalf of Counter-Defendant S&ME Inc. bsaintsing@smithdebnamlaw.com

C. Edwin Allman, III
                          on behalf of Defendant Robert E. Carroll ceallman@allmanspry.com twilliams@allmanspry.com;trusteeallman1@gmail.com

C. Edwin Allman, III
                          on behalf of Defendant W. Clay Hamner ceallman@allmanspry.com twilliams@allmanspry.com;trusteeallman1@gmail.com

C. Edwin Allman, III
                          on behalf of Defendant wayne M. Rogers ceallman@allmanspry.com twilliams@allmanspry.com;trusteeallman1@gmail.com

C. Edwin Allman, III
                          on behalf of Defendant Krispy Kreme Doughnut Corporation ceallman@allmanspry.com
                          twilliams@allmanspry.com;trusteeallman1@gmail.com

C. Edwin Allman, III
                          on behalf of Defendant Francis J. Proto ceallman@allmanspry.com twilliams@allmanspry.com;trusteeallman1@gmail.com

C. Edwin Allman, III
                          on behalf of Defendant C. Alan Bentley ceallman@allmanspry.com twilliams@allmanspry.com;trusteeallman1@gmail.com

C. Edwin Allman, III
                          on behalf of Defendant Krispy Kreme Doughnuts Inc. ceallman@allmanspry.com,
                          twilliams@allmanspry.com;trusteeallman1@gmail.com

C. Edwin Allman, III
                          on behalf of Defendant James L. Card ceallman@allmanspry.com twilliams@allmanspry.com;trusteeallman1@gmail.com

C. Edwin Allman, III
                          on behalf of Defendant Wayne Boone ceallman@allmanspry.com twilliams@allmanspry.com;trusteeallman1@gmail.com

C. Edwin Allman, III
                          on behalf of Defendant John Casey ceallman@allmanspry.com twilliams@allmanspry.com;trusteeallman1@gmail.com

C. Edwin Allman, III
                          on behalf of Creditor Kenan Transport Company ceallman@allmanspry.com
                          twilliams@allmanspry.com;trusteeallman1@gmail.com

C. Edwin Allman, III
                          on behalf of Defendant Kenan Transport Company ceallman@allmanspry.com
                          twilliams@allmanspry.com;trusteeallman1@gmail.com

C. Edwin Allman, III
                          on behalf of Defendant Charles B. Jenkins ceallman@allmanspry.com twilliams@allmanspry.com;trusteeallman1@gmail.com

Chad A. Sharkey
                          on behalf of Plaintiff S&ME Inc. CSharkey@smithdebnamlaw.com, jroach@mmmlaw.com

Charles F. Carpenter
                          on behalf of Defendant Choate Hall & Stewart CFC@pwkl.com

Charles F. Carpenter
                          on behalf of Creditor Cobb Environmental & Technical Services CFC@pwkl.com

Charles F. Carpenter
                          on behalf of Creditor Naomi Chase CFC@pwkl.com

Charles F. Carpenter
                          on behalf of Defendant Premium Distributors Inc. CFC@pwkl.com
                           Case 02-83138              Doc 8878           Filed 01/14/21             Page 3 of 13
District/off: 0418-1                                         User: admin                                                         Page 3 of 12
Date Rcvd: Jan 12, 2021                                      Form ID: 161                                                       Total Noticed: 3
Charles F. Carpenter
                           on behalf of Defendant AT&T Corp. CFC@pwkl.com

Charles F. Carpenter
                           on behalf of Creditor Keith Bragg CFC@pwkl.com

Charles F. Carpenter
                           on behalf of Creditor M&S Dobani Inc. CFC@pwkl.com

Charles F. Carpenter
                           on behalf of Defendant Jeff Hamill CFC@pwkl.com

Charles F. Carpenter
                           on behalf of Creditor James A. Anderson CFC@pwkl.com

Charles F. Carpenter
                           on behalf of Creditor Singing River Electric Power Association CFC@pwkl.com

Charles F. Carpenter
                           on behalf of Defendant Cobb Environmental & Technical Services Inc. CFC@pwkl.com

Charles F. Carpenter
                           on behalf of Creditor Norman Adams CFC@pwkl.com

Charles M. Ivey, III
                           on behalf of Creditor James B. Cumming mmm@iveymcclellan.com

Charles M. Ivey, III
                           on behalf of Creditor Myrtle Beach Farms Company Inc. mmm@iveymcclellan.com

Christine L. Myatt
                           on behalf of Plaintiff GE Capital Franchise Finance Corporation cmyatt@nexsenpruet.com Krouse@nexsenpruet.com

Christine L. Myatt
                           on behalf of Creditor GE Capital Franchise Finance Corporation cmyatt@nexsenpruet.com Krouse@nexsenpruet.com

Christine L. Myatt
                           on behalf of Creditor GE Capital Finance Corporation cmyatt@nexsenpruet.com Krouse@nexsenpruet.com

Christine L. Myatt
                           on behalf of Defendant FFCA Funding Corporation cmyatt@nexsenpruet.com Krouse@nexsenpruet.com

Christopher J. Fernandez
                           on behalf of Defendant BP Products North America Inc. chris.fernandez@alston.com

Daniel C. Bruton
                           on behalf of Creditor Elizabeth W. Camp dbruton@belldavispitt.com cpierce@belldavispitt.com

Daniel C. Bruton
                           on behalf of Creditor Americaone Inc. dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                           on behalf of Defendant D.F. Management INC. fka SAV-A-TON OIL, INC. dbruton@belldavispitt.com,
                           cpierce@belldavispitt.com

Daniel C. Bruton
                           on behalf of Creditor Proctor Properties Inc. dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                           on behalf of Creditor James B. Cumming dbruton@belldavispitt.com cpierce@belldavispitt.com

Daniel C. Bruton
                           on behalf of Creditor Snapfinger Plaza LLC dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                           on behalf of Creditor James R. Griggs dbruton@belldavispitt.com cpierce@belldavispitt.com

Daniel C. Bruton
                           on behalf of Creditor Diane (NMN) Delaney dbruton@belldavispitt.com cpierce@belldavispitt.com

Daniel C. Bruton
                           on behalf of Creditor Gary Haygood dbruton@belldavispitt.com cpierce@belldavispitt.com

Daniel C. Bruton
                           on behalf of Defendant DF Management Inc. dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                           on behalf of Creditor Rusal L.L C. dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                           on behalf of Creditor Larry Wilensky dbruton@belldavispitt.com cpierce@belldavispitt.com

Daniel C. Bruton
                          Case 02-83138               Doc 8878            Filed 01/14/21              Page 4 of 13
District/off: 0418-1                                         User: admin                                                                    Page 4 of 12
Date Rcvd: Jan 12, 2021                                      Form ID: 161                                                                  Total Noticed: 3
                          on behalf of Creditor Jerry Haygood dbruton@belldavispitt.com cpierce@belldavispitt.com

Daniel C. Bruton
                          on behalf of Creditor Bluegrass Venture L.P. dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                          on behalf of Creditor Diversified Family LLC dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                          on behalf of Creditor ATM of Louisiana LLC dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                          on behalf of Creditor DF Management Inc. dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                          on behalf of Creditor Okaloosa Two Inc. dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                          on behalf of Creditor Chestatee Capital LLC dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                          on behalf of Creditor Tonya R. Griggs dbruton@belldavispitt.com cpierce@belldavispitt.com

Daniel C. Bruton
                          on behalf of Defendant OSAN Petroleum Co. Inc. dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                          on behalf of Creditor North American Cash Systems Inc. dbruton@belldavispitt.com, cpierce@belldavispitt.com

Daniel C. Bruton
                          on behalf of Creditor Travelers Express Company Inc. dbruton@belldavispitt.com, cpierce@belldavispitt.com

David E. Fox
                          on behalf of Defendant Lawyers Title Insurance Corporation davidfox@mvalaw.com TRI_LITecf@mvalaw.com

David E. Fox
                          on behalf of Defendant Frank Coman davidfox@mvalaw.com TRI_LITecf@mvalaw.com

David F. Meschan
                          on behalf of Defendant Jeffrey Short dmeschan@meschanlaw.com tkelly@meschanlaw.com

David M. Grogan
                          on behalf of Creditor AFCO Acceptance Corp. david@davidmgrogan.com

David M. Grogan
                          on behalf of Defendant Lance Inc. david@davidmgrogan.com

Deborah T. Crowder
                          on behalf of Plaintiff Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al.
                          dtyson@poynerspruill.com, ecf@poynerspruill.com

Deborah T. Crowder
                          on behalf of Trustee Richard M. Hutson II dtyson@poynerspruill.com, ecf@poynerspruill.com

Deborah T. Crowder
                          on behalf of Plaintiff Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al.
                          dtyson@poynerspruill.com, ecf@poynerspruill.com

Diane P. Furr
                          on behalf of Creditor Buffalo Rock Company dfurr@poynerspruill.com

Diane P. Furr
                          on behalf of Creditor Coca-Cola Enterprises Inc. dfurr@poynerspruill.com

Douglas Q. Wickham
                          on behalf of Defendant Hinson Oil Company doug@wickhamlawnc.com

Douglas Q. Wickham
                          on behalf of Defendant Ware Oil & Supply Company Inc. doug@wickhamlawnc.com

Douglas Q. Wickham
                          on behalf of Creditor Coletta Jones doug@wickhamlawnc.com

Douglas Q. Wickham
                          on behalf of Creditor Hinson Oil Company doug@wickhamlawnc.com

Douglas Q. Wickham
                          on behalf of Creditor G. W. Hunter Inc. doug@wickhamlawnc.com

Douglas Q. Wickham
                          on behalf of Defendant North Georgia Beverage Service Inc. doug@wickhamlawnc.com

Douglas Q. Wickham
                          Case 02-83138              Doc 8878            Filed 01/14/21               Page 5 of 13
District/off: 0418-1                                        User: admin                                                               Page 5 of 12
Date Rcvd: Jan 12, 2021                                     Form ID: 161                                                             Total Noticed: 3
                          on behalf of Creditor Ware Oil & Supply Company Inc. doug@wickhamlawnc.com

Douglas Q. Wickham
                          on behalf of Creditor Harry. Jones doug@wickhamlawnc.com

Douglas Q. Wickham
                          on behalf of Defendant Quantum Services AICS Inc. doug@wickhamlawnc.com

Douglas Q. Wickham
                          on behalf of Creditor Hinson & Hinson a Partnership doug@wickhamlawnc.com

Douglas Q. Wickham
                          on behalf of Creditor Time Saver Food Stores LLC doug@wickhamlawnc.com

Durant M. Glover
                          on behalf of Creditor Thomas Scanlan dmglover@bellsouth.net

Durant M. Glover
                          on behalf of Creditor Elizabeth Scanlan dmglover@bellsouth.net

Edward L. Embree, III
                          on behalf of Defendant AAA Tank Testers Inc. edembree@mvalaw.com, TRI_LITecf@mvalaw.com

Emily Curto Weatherford
                          on behalf of Trustee Richard M. Hutson II ecw@nbfirm.com

Emily Curto Weatherford
                          on behalf of Plaintiff Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al. ecw@nbfirm.com

Eric Lopez Schnabel
                          on behalf of Creditor Entergy New Orleans Inc. ELSchnabel@klettrooney.com

Eric Lopez Schnabel
                          on behalf of Creditor Entergy Louisiana Inc. ELSchnabel@klettrooney.com

Eric Lopez Schnabel
                          on behalf of Creditor Entergy Gulf States Inc. ELSchnabel@klettrooney.com

Eric Tyson Ray
                          on behalf of Creditor Mississippi Power Company eray@balch.com

Eric Tyson Ray
                          on behalf of Creditor Alabama Power Company eray@balch.com

Everett B. Saslow, Jr.
                          on behalf of Creditor CITGO Petroleum Corporation saslow@hillevans.com kpope@hillevans.com

Gerald A. Jeutter, Jr.
                          on behalf of Defendant Bellsouth Telecommunications Inc. jeb@jeutterlaw.com, kdyer@smithlaw.com

Gerald A. Jeutter, Jr.
                          on behalf of Creditor PetroConsulting jeb@jeutterlaw.com kdyer@smithlaw.com

Gregory Chocklett
                          on behalf of Defendant IOS Capital LLC gchocklett@chocklettlaw.com

Gregory G. Hesse
                          on behalf of Creditor McLane Company Inc. ghesse@huntonak.com, amckenzie@huntonak.com

H. Arthur Bolick, II
                          on behalf of Defendant Hussman Corporation ABOLICK@brookspierce.com

H. Arthur Bolick, II
                          on behalf of Creditor Sara Lee Coffee & Tea Foodservice ABOLICK@brookspierce.com

H. Arthur Bolick, II
                          on behalf of Defendant Maola Milk and Ice Cream Company of North Carolina Inc., and Maola Milk and Ice Cream Company,
                          LLC ABOLICK@brookspierce.com

H. Arthur Bolick, II
                          on behalf of Defendant C. Alan Bentley ABOLICK@brookspierce.com

James B. Craven, III
                          on behalf of Defendant Coast & Valley Inc. jbc64@mindspring.com

James E. Sorenson
                          on behalf of Creditor Florida Self-Insurers Guaranty Association bk@svllaw.com jim@svllaw.com

James R. Fox
                          on behalf of Plaintiff Georgia Lottery Corporation jfox@belldavispitt.com

James R. Morris
                          on behalf of Creditor Missouri Department of Revenue mdnc@dor.mo.gov
                          Case 02-83138              Doc 8878            Filed 01/14/21              Page 6 of 13
District/off: 0418-1                                         User: admin                                                                Page 6 of 12
Date Rcvd: Jan 12, 2021                                      Form ID: 161                                                              Total Noticed: 3
Jennifer Adams Ledford
                          on behalf of Defendant Sells Pump Service Inc. ledfordja2@gmail.com, lpersonius@greensborolaw.com

Jennifer Adams Ledford
                          on behalf of Defendant Pepsi MidAmerica Inc., fka Marion Pepsi Bottling Company ledfordja2@gmail.com,
                          lpersonius@greensborolaw.com

Jennifer Adams Ledford
                          on behalf of Defendant Mike Hoffman's Equipment Service Inc. ledfordja2@gmail.com, lpersonius@greensborolaw.com

Jennifer Adams Ledford
                          on behalf of Defendant Buckeye Oil Equipment Co. ledfordja2@gmail.com lpersonius@greensborolaw.com

Jennifer Adams Ledford
                          on behalf of Defendant Tennessee General Construction Inc. ledfordja2@gmail.com, lpersonius@greensborolaw.com

Jennifer Adams Ledford
                          on behalf of Defendant Chillys Inc. ledfordja2@gmail.com, lpersonius@greensborolaw.com

John A. Northen
                          on behalf of Defendant Camp LVH LLC jan@nbfirm.com, nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Trustee Richard M. Hutson II jan@nbfirm.com, nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Defendant E-Z Serve Convenience Stores Inc. jan@nbfirm.com,
                          nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Defendant E-Z Serve Convenience Stores Inc.a Survivor of merger with Camp Oil Company jan@nbfirm.com,
                          nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Plaintiff Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al. jan@nbfirm.com,
                          nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Defendant D.F. Management INC. fka SAV-A-TON OIL, INC. jan@nbfirm.com,
                          nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Defendant SSCH fka SWIFTY SERVE CORPORATION jan@nbfirm.com,
                          nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Attorney John A. Northen jan@nbfirm.com nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Defendant E-Z Serve Convenience Stores jan@nbfirm.com nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Attorney Northen Blue LLP jan@nbfirm.com, nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Defendant SSCH Holding Corp. jan@nbfirm.com nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Interested Party Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al.
                          jan@nbfirm.com, nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Defendant Inez Tilley Adams jan@nbfirm.com nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John A. Northen
                          on behalf of Trustee Richard M. Hutson II, Trustee in Bankruptcy jan@nbfirm.com,
                          nc47@ecfcbis.com;sks@nbfirm.com;jla@nbfirm.com

John M. Flynn
                          on behalf of Cross-Claimant CIT Group/Business Credit Inc. jmf@crlaw.com

John M. Flynn
                          on behalf of Defendant CIT Group/Business Credit Inc. jmf@crlaw.com

John Paul H. Cournoyer
                          on behalf of Trustee Richard M. Hutson II jpc@nbfirm.com, jla@nbfirm.com;NC22@ecfcbis.com;sks@nbfirm.com

John R. Humphrey
                          on behalf of Defendant Novelty Distributors Corporation jhumphrey@taftlaw.com aolave@taftlaw.com;ecfclerk@taftlaw.com

John Waldo Reis
                          on behalf of Interested Party Ruel Pixley john.reis@smithmoorelaw.com janete.smith@smithmoorelaw.com
                            Case 02-83138               Doc 8878            Filed 01/14/21              Page 7 of 13
District/off: 0418-1                                           User: admin                                                                    Page 7 of 12
Date Rcvd: Jan 12, 2021                                        Form ID: 161                                                                  Total Noticed: 3
Josiah E. Hutton
                            on behalf of Creditor Frances Bowles ioki@tampabay.rr.com

Judy D. Thompson
                            on behalf of Creditor First Bank & Trust jdthompson@poynerspruill.com ecf@poynerspruill.com

Judy D. Thompson
                            on behalf of Creditor Cardtronics LP jdthompson@poynerspruill.com, ecf@poynerspruill.com

Julie B. Pape
                            on behalf of Defendant McLane Foodservice Inc. bankruptcy@wcsr.com

Julie B. Pape
                            on behalf of Defendant Jim Jamison Inc., d/b/a Jim Jamison Pest Control bankruptcy@wcsr.com

Julie B. Pape
                            on behalf of Defendant Greenwich Insurance Company and Avalon Risk Associates Inc. bankruptcy@wcsr.com

Julie B. Pape
                            on behalf of Defendant McLane Company Inc. bankruptcy@wcsr.com

Kenneth M. Greene
                            on behalf of Creditor The CIT Group/Business Credit Inc. kmg@crlaw.com

Kenneth M. Greene
                            on behalf of Creditor The CIT Group/Business Credit Inc. kmg@crlaw.com

Kevin G. Williams
                            on behalf of Creditor Georgia Lottery Corp. kwilliams@belldavispitt.com

Kevin William Butterfield
                            on behalf of Defendant Beverage South Inc. kwbutterfield@hdmllp.com

Kevin William Butterfield
                            on behalf of Defendant Hulsey Environmental Services Inc. kwbutterfield@hdmllp.com

Kevin William Butterfield
                            on behalf of Creditor Judy O. Bouye kwbutterfield@hdmllp.com

Lillian Hill Watson
                            on behalf of Creditor Kerry E. Ransom jcarbonari@wcsr.com

Lillian Hill Watson
                            on behalf of Defendant Dairy Fresh of Alabama LLC jcarbonari@wcsr.com

Lillian Hill Watson
                            on behalf of Creditor Dorothy T. Ransom jcarbonari@wcsr.com

Lillian Hill Watson
                            on behalf of Defendant Greenwich Insurance Company and Avalon Risk Associates Inc. jcarbonari@wcsr.com

Lillian Hill Watson
                            on behalf of Defendant Flav-O-Rich LLC jcarbonari@wcsr.com

Lillian Hill Watson
                            on behalf of Defendant Dairy Fresh Corporation jcarbonari@wcsr.com

Lillian Hill Watson
                            on behalf of Defendant Meadow Gold Dairies Inc. jcarbonari@wcsr.com

Lisa P. Sumner
                            on behalf of Trustee Richard M. Hutson II lsumner@nexsenpruet.com, gsurratt@nexsenpruet.com

Lisa P. Sumner
                            on behalf of Interested Party Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al.
                            lsumner@nexsenpruet.com, gsurratt@nexsenpruet.com

Lisa P. Sumner
                            on behalf of Plaintiff Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al.
                            lsumner@nexsenpruet.com, gsurratt@nexsenpruet.com

Lisa P. Sumner
                            on behalf of Attorney Lisa P. Sumner lsumner@nexsenpruet.com gsurratt@nexsenpruet.com

Lisa P. Sumner
                            on behalf of Plaintiff Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al.
                            lsumner@nexsenpruet.com, gsurratt@nexsenpruet.com

Lisa P. Sumner
                            on behalf of Creditor Committee Unsecured Creditors Committee of E-Z Serve Convenience Stores Inc.
                            lsumner@nexsenpruet.com, gsurratt@nexsenpruet.com

Louis L. Long, Jr.
                           Case 02-83138              Doc 8878           Filed 01/14/21             Page 8 of 13
District/off: 0418-1                                         User: admin                                                        Page 8 of 12
Date Rcvd: Jan 12, 2021                                      Form ID: 161                                                      Total Noticed: 3
                           on behalf of Creditor Joseph Harrison johnna@chesserbarr.com long@chesserbarr.com

Louis L. Long, Jr.
                           on behalf of Creditor Robin Harrison johnna@chesserbarr.com long@chesserbarr.com

Marc C. Tucker
                           on behalf of Defendant Frank Coman joyce.wagner@smithmoorelaw.com

Margaret R. Westbrook
                           on behalf of Defendant Verizon South margaret.westbrook@klgates.com
                           lee.hogewood@klgates.com;courtney.ritter@klgates.com;mary-beth.pearson@klgates.com;carolyn.hall@klgates.com;john.gardne
                           r@klgates.com;matthew.houston@klgates.com;emily.mather@klgates.com

Melissa VanGilder Alford
                           melissa.vangilder@swiftyserve.com

Michael Barry Stein
                           on behalf of Defendant Taylor Gas Inc. michael.stein@rtt-law.com

Michael Barry Stein
                           on behalf of Creditor Taylor Gas Inc. michael.stein@rtt-law.com

N. Hunter Wyche, Jr.
                           on behalf of Defendant Federal Express Corporation hwyche@smithdebnamlaw.com jlieberman@w-rlaw.com

N. Hunter Wyche, Jr.
                           on behalf of Defendant E. A. Sween Company d/b/a Deli Express hwyche@smithdebnamlaw.com, jlieberman@w-rlaw.com

N. Hunter Wyche, Jr.
                           on behalf of Creditor Pelican Ice Cold & Storage Inc. hwyche@smithdebnamlaw.com, jlieberman@w-rlaw.com

N. Hunter Wyche, Jr.
                           on behalf of Defendant Pelican Ice & Cold Storage Inc. hwyche@smithdebnamlaw.com, jlieberman@w-rlaw.com

Neil H. Herskowitz
                           on behalf of Creditor Riverside Contracting LLC notice@regencap.com

Neil H. Herskowitz
                           on behalf of Creditor Regen Capital I Inc. notice@regencap.com

Pamela P. Keenan
                           on behalf of Creditor Bowarrow Realty Inc. PKeenan@kirschlaw.com

Pamela P. Keenan
                           on behalf of Creditor Sue Tipton PKeenan@kirschlaw.com

Pamela P. Keenan
                           on behalf of Creditor Baton Rouge Coca-Cola Bottling Company PKeenan@kirschlaw.com

Pamela P. Keenan
                           on behalf of Creditor John (NMN) Foster PKeenan@kirschlaw.com

R. Bradford Leggett
                           on behalf of Defendant John A. Lloyd and Associates Inc. rbleggett@allmanspry.com

R. Bradford Leggett
                           on behalf of Defendant Electra Partners Inc. rbleggett@allmanspry.com

R. Bradford Leggett
                           on behalf of Creditor Bay Harbour 90-1 Ltd. rbleggett@allmanspry.com

R. Bradford Leggett
                           on behalf of Creditor E. F. Private Equity Partners (Americas) L.P. rbleggett@allmanspry.com

R. Bradford Leggett
                           on behalf of Creditor Bay Harbour Partners Ltd. rbleggett@allmanspry.com

R. Bradford Leggett
                           on behalf of Defendant Placid Refining Company LLC rbleggett@allmanspry.com

R. Bradford Leggett
                           on behalf of Defendant Ezamarg LLC rbleggett@allmanspry.com

R. Bradford Leggett
                           on behalf of Creditor Ezamarg LLC rbleggett@allmanspry.com

R. Bradford Leggett
                           on behalf of Defendant Margamy LLC rbleggett@allmanspry.com

R. Bradford Leggett
                           on behalf of Defendant Halpern Denny & Company Inc. rbleggett@allmanspry.com

R. Bradford Leggett
                          Case 02-83138              Doc 8878            Filed 01/14/21              Page 9 of 13
District/off: 0418-1                                         User: admin                                                                Page 9 of 12
Date Rcvd: Jan 12, 2021                                      Form ID: 161                                                              Total Noticed: 3
                          on behalf of Attorney R. Bradford Leggett rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Defendant E.F. Private Equity Partners (Americas) L.P. rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Creditor WMR Capital Corp. rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Defendant Francis J. Proto rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Creditor Margamy LLC rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Defendant Ammarg LLC rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Defendant Woobihaca LLC rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Defendant Halpern Denny Fund II, L.P. rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Creditor Halpern Denny Fund II L.P. rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Creditor Woobihaca LLC rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Defendant HD Venture Capital. Inc. rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Defendant Covington & Burling and Howard, Smith & Levin, LLP d/b/a Covington & Burling
                          rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Defendant Tanner Propp LLP, and Marvin J. Goldstein, Individually and d/b/a Marvin J. Goldstein, Esq.
                          rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Creditor Carolina Hillandale LLC rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Defendant Bay Harbour Management L.C. rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Creditor Margamy LLC, et. al. rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Defendant WMR Capital Corp. rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Attorney Robert W. Morgan rbleggett@allmanspry.com

R. Bradford Leggett
                          on behalf of Creditor Ammarg LLC rbleggett@allmanspry.com

Rayford K. Adams, III
                          on behalf of Defendant Buckeye Oil Equipment Co. RKAdams@spilmanlaw.com cpeterson@spilmanlaw.com

Richard D. Sparkman
                          on behalf of Defendant Weiser Security Services Inc. dsparkman@embarqmail.com

Richard M. Hutson, II
                          on behalf of Debtor Swifty Serve LLC hutson@hhplaw.com

Richard M. Hutson, II
                          on behalf of Trustee Richard M. Hutson II hutson@hhplaw.com

Richard M. Hutson, II
                          on behalf of Debtor E-Z Serve Convenience Stores Inc. hutson@hhplaw.com

Richard M. Hutson, II
                          on behalf of Interested Party Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al.
                          hutson@hhplaw.com

Richard M. Hutson, II
                          office@c13dur.com

Richard M. Hutson, II
                          on behalf of Defendant E-Z Serve Convenience Stores hutson@hhplaw.com
                               Case 02-83138              Doc 8878             Filed 01/14/21             Page 10 of 13
District/off: 0418-1                                               User: admin                                                                   Page 10 of 12
Date Rcvd: Jan 12, 2021                                            Form ID: 161                                                                  Total Noticed: 3
Richard Steele Wright
                                on behalf of Defendant James McElroy & Diehl, P.A. rwright@mwhattorneys.com, smyers@mwhattorneys.com

Richard Steele Wright
                                on behalf of Creditor Enterprise Leasing Co.-Southeast rwright@mwhattorneys.com smyers@mwhattorneys.com

Robert A. Cox, Jr.
                                on behalf of Defendant Guardian Fueling Technologies Inc. rcox@babc.com,
                                kkelley@bradley.com;kkelley@ecf.courtdrive.com;rcox@ecf.courtdrive.com

Robert E. Whitfield
                                on behalf of Creditor Diane Sattler robert@whit-bankruptcy.com

Robert J. Rinck
                                on behalf of Creditor Missouri Department of Revenue mdnc@dor.mo.gov

Rory D. Whelehan
                                on behalf of Defendant Fleet Business Credit LLC rory.whelehan@wbd-us.com, deborah.lehman-wooten@wbd-us.com

Rory D. Whelehan
                                on behalf of Defendant Fleet Business Credit Corporation rory.whelehan@wbd-us.com deborah.lehman-wooten@wbd-us.com

Sara A. Conti
                                on behalf of Accountant Lehman Pollard saraconti@bellsouth.net nc27@ecfcbis.com

Sara A. Conti
                                on behalf of Trustee Sara A. Conti saraconti@bellsouth.net nc27@ecfcbis.com

Sara A. Conti
                                on behalf of Attorney Sara A. Conti Trustee saraconti@bellsouth.net, nc27@ecfcbis.com

Scott P. Vaughn
                                on behalf of Creditor Waters Management LLC svaughn@mcguirewoods.com

Scott P. Vaughn
                                on behalf of Creditor Bank of America N.A. svaughn@mcguirewoods.com

Scott P. Vaughn
                                on behalf of Creditor American International Specialty Lines Insurance Company svaughn@mcguirewoods.com

Scott P. Vaughn
                                on behalf of Creditor Waters Investments Inc. svaughn@mcguirewoods.com

Shawna Y. Staton
                                on behalf of Defendant Colored Cups Coca Cola Co. shawna.staton@hutchensandsenter.com

Stacy C Cordes
                                on behalf of Defendant Crawford & Company scordes@burtcordeslaw.com jshort@burtcordeslaw.com

Stephani Wilson Humrickhouse
                                on behalf of Creditor Barry Jackson Sullivan Jr. shumrickhouse@nichollscrampton.com, jdavison@nichollscrampton.com

Stephani Wilson Humrickhouse
                                on behalf of Creditor Sizemore Corporation shumrickhouse@nichollscrampton.com jdavison@nichollscrampton.com

Stephani Wilson Humrickhouse
                                on behalf of Creditor First State Bank & Trust Company of Valdosta shumrickhouse@nichollscrampton.com
                                jdavison@nichollscrampton.com

Stephanie Osborne
                                on behalf of Trustee Richard M. Hutson II slo@nbfirm.com, jla@nbfirm.com

Stephanie Osborne
                                on behalf of Plaintiff Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al. slo@nbfirm.com,
                                jla@nbfirm.com

Stephanie Osborne
                                on behalf of Plaintiff Richard M. Hutson II, Chapter 11 Trsutee for E-Z Serve Convenience Stores, Inc., et al. slo@nbfirm.com,
                                jla@nbfirm.com

Susan E. Driscoll
                                on behalf of Defendant Reddy Ice Group Inc., d/b/a/ Reddy Ice-Riviera Beach, d/b/a Reddy Ice-Panama City, d/b/a Reddy
                                Ice-Albany, d/b/a East Point, d/b/a Pensacola, d/b/a Montgomery, d/b/a Reddy Ice (formerly Peoples Ice)
                                sdriscoll@driscollsheedy.com

Terri L Gardner
                                on behalf of Plaintiff Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al.
                                terri.gardner@nelsonmullins.com, karie.rankine@nelsonmullins.com

Thomas G. King
                                on behalf of Defendant The News Group Inc. Dsill@KECH.com

Thomas H. Dickenson
                          Case 02-83138              Doc 8878            Filed 01/14/21             Page 11 of 13
District/off: 0418-1                                         User: admin                                                               Page 11 of 12
Date Rcvd: Jan 12, 2021                                      Form ID: 161                                                              Total Noticed: 3
                           on behalf of Defendant Anderson News LLC tdickenson@hdclaw.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor The Georgia Department of Natural Resources Environmental Protective Division
                           notice@waldrepwall.com, 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor Allen Beverages Inc. notice@waldrepwall.com, 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor Sheila Stone Sheila Stone Nolen Administratrix of the Estate and on behalf of all Wrongful Death
                           Beneficiaries of Russell Herbert Stone notice@waldrepwall.com, 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor K & P Fuel Inc. notice@waldrepwall.com, 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor South Carolina Education Lottery notice@waldrepwall.com 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor McCurdy Advertising LLLP notice@waldrepwall.com 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Plaintiff Georgia Lottery Corporation notice@waldrepwall.com 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor Hartrampf Outdoor , LLLP notice@waldrepwall.com, 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor CAT Scale Company notice@waldrepwall.com 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor Glenridge Convenience Stores Inc. notice@waldrepwall.com, 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor EFMARK Deployment I Inc. notice@waldrepwall.com, 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor Georgia Lottery Corp. notice@waldrepwall.com 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor PaySmart America Inc. notice@waldrepwall.com, 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor Parrot-Ice Drink Products of America Ltd notice@waldrepwall.com, 8898@notices.nextchapterbk.com

Thomas W. Waldrep, Jr.
                           on behalf of Creditor Handex of Florida Inc. notice@waldrepwall.com, 8898@notices.nextchapterbk.com

Timothy Kern
                           on behalf of Creditor Ohio Dept. of Commerce TKern@ag.state.oh.us

Travis Sasser
                           on behalf of Creditor RUS Rentals travis@sasserbankruptcy.com

Travis Sasser
                           on behalf of Creditor RUS Rentals of Atlanta travis@sasserbankruptcy.com

Travis Sasser
                           on behalf of Defendant Cintas Corporation travis@sasserbankruptcy.com

Travis Sasser
                           on behalf of Creditor Cintas Corporation travis@sasserbankruptcy.com

Vicki L. Parrott
                           on behalf of Debtor E-Z Serve Convenience Stores Inc. vlp@nbfirm.com, jla@nbfirm.com;sks@nbfirm.com

Vicki L. Parrott
                           on behalf of Defendant Mark C. King vlp@nbfirm.com jla@nbfirm.com;sks@nbfirm.com

Vicki L. Parrott
                           on behalf of Plaintiff Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al. vlp@nbfirm.com,
                           jla@nbfirm.com;sks@nbfirm.com

Vicki L. Parrott
                           on behalf of Plaintiff Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al. vlp@nbfirm.com,
                           jla@nbfirm.com;sks@nbfirm.com

Vicki L. Parrott
                           on behalf of Trustee Richard M. Hutson II vlp@nbfirm.com, jla@nbfirm.com;sks@nbfirm.com

Vicki L. Parrott
                           on behalf of Defendant E-Z Serve Convenience Stores Inc. vlp@nbfirm.com, jla@nbfirm.com;sks@nbfirm.com
                          Case 02-83138              Doc 8878           Filed 01/14/21             Page 12 of 13
District/off: 0418-1                                         User: admin                                                              Page 12 of 12
Date Rcvd: Jan 12, 2021                                      Form ID: 161                                                             Total Noticed: 3
Vicki L. Parrott
                           on behalf of Attorney Richard M. Hutson II, Chapter 11 Trustee for E-Z Serve Convenience Stores, Inc., et al. vlp@nbfirm.com,
                           jla@nbfirm.com;sks@nbfirm.com

Vicki L. Parrott
                           on behalf of Trustee Richard M. Hutson II, Trustee in Bankruptcy vlp@nbfirm.com, jla@nbfirm.com;sks@nbfirm.com

Vicki L. Parrott
                           on behalf of Defendant Steven P. Haft vlp@nbfirm.com jla@nbfirm.com;sks@nbfirm.com

Vicki L. Parrott
                           on behalf of Trustee Richard M. Hutson II, Chapter 11 Trsutee for E-Z Serve Convenience Stores, Inc., et al. vlp@nbfirm.com,
                           jla@nbfirm.com;sks@nbfirm.com

William B. Sullivan
                           on behalf of Defendant Greenwich Insurance Company and Avalon Risk Associates Inc. bankruptcy@wcsr.com

William L. Esser, IV
                           on behalf of Creditor FleetOne L.L.C. willesser@parkerpoe.com, courtneyvolz@parkerpoe.com

William L. Esser, IV
                           on behalf of Creditor Marc Schreiber Trust and Eric Schreiber Trust willesser@parkerpoe.com courtneyvolz@parkerpoe.com

William L. Yaeger
                           on behalf of Creditor Charles D. Nash notices@williamyaeger.com

William P. Janvier
                           on behalf of Defendant Premcor Refining Group Inc. bill@janvierlaw.com,
                           samantha@janvierlaw.com;stephanie@janvierlaw.com;june@janvierlaw.com;r55537@notify.bestcase.com

William P. Janvier
                           on behalf of Creditor Weiser Security Services Inc. bill@janvierlaw.com,
                           samantha@janvierlaw.com;stephanie@janvierlaw.com;june@janvierlaw.com;r55537@notify.bestcase.com

William P. Janvier
                           on behalf of Defendant Weiser Security Services Inc. bill@janvierlaw.com,
                           samantha@janvierlaw.com;stephanie@janvierlaw.com;june@janvierlaw.com;r55537@notify.bestcase.com

William P. Janvier
                           on behalf of Defendant Peter Daniel Roden bill@janvierlaw.com
                           samantha@janvierlaw.com;stephanie@janvierlaw.com;june@janvierlaw.com;r55537@notify.bestcase.com

William P. Janvier
                           on behalf of Creditor Premcor Refining Group Inc. bill@janvierlaw.com,
                           samantha@janvierlaw.com;stephanie@janvierlaw.com;june@janvierlaw.com;r55537@notify.bestcase.com

William P. Miller
                           bancm_ecf@ncmba.uscourts.gov

Zane L. Zielinski
                           on behalf of Defendant Pepsi Bottling Group Inc. ZZielinski@fgllp.com

Zane L. Zielinski
                           on behalf of Defendant PepsiAmericas Inc. ZZielinski@fgllp.com


TOTAL: 286
                       Case 02-83138          Doc 8878      Filed 01/14/21        Page 13 of 13
Form 161

                                 UNITED STATES BANKRUPTCY COURT
                                             Middle District of North Carolina
                                                101 S. Edgeworth Street
                                                 Greensboro, NC 27401

                                                                                  Bankruptcy Case No.: 02−83138
IN THE MATTER OF:
E−Z Serve Convenience Stores, Inc.   76−0257684
1824 Hillandale Road
Durham, NC 27705

   Debtor(s)



TO THE DEBTOR AND ALL OTHER PARTIES IN INTEREST:

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

TAKE NOTICE THAT the following request has been made with the Court:

Application for Payment of Unclaimed Funds by David H. Munroe, Claimant, Requesting Payment of Unclaimed
Funds in the amount of $2,615.12.


TAKE FURTHER NOTICE THAT any interested party who has objections to the request MUST FILE A WRITTEN
OBJECTION on or before 2/4/21 with the movant and with the U.S. Bankruptcy Court at the following address:

P.O. Box 26100
Greensboro, NC 27420−6100

If no objections are filed within said time period, the Court will consider this motion without a hearing. If objections
are timely filed, a telephonic hearing on the motion will be held on 2/25/21 at 02:00 PM


In the event a hearing is to be held, to participate in the hearing, parties are instructed to dial
877−873−8017; Access Code: 9674126 when prompted to do so.



Dated: 1/12/21                                                                    OFFICE OF THE CLERK/drm
